Title: To Alexander Hamilton from Henry Dufouer, 23 June 1792
From: Dufouer, Henry
To: Hamilton, Alexander



New York June 23d. 1792
Sir,

I am Again under the necessity of troubling you, and Appealing to your goodness of Heart to Excuse the Intrusion I make on your time while you Read this. It is long since I spent my last shilling relying on that Government for Bread by my Attachment to which I lost the place I held in the Customs & Obliged to behold Men in Office who would have waded thro’ blood to Oppose it. I have the most perfect Relyance that you will provide for me because you have promised you would, not Only to me but to my friends. You may in the hurry of Business at times forget this but I am sure you Cannot break it, but my Good Sir, in the mean time I am in want. I am disturbed thereby both in mind & Body and am Often tempted to Despair. Excuse this Application. Do keep me in mind & my pray⟨ers⟩ shall Assend to Heaven for you⟨r⟩ Health & Happiness I am Sir   Your Verry humb. Servt.
Henry Dufouer
The Honbe. Alexander Hamilton Esqr.
 